Citation Nr: 1438899	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from June 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
   
On the April 2012 VA Form 9, the Veteran requested a Board hearing; however, in May 2014, the Veteran, through his representative, withdrew the hearing request.  38 C.F.R. § 20.704(e) (2013).  There is no pending hearing request.


FINDINGS OF FACT

1.  The Veteran currently has bilateral osteoarthritis of the knees.   

2.  The Veteran was diagnosed with bilateral knee chondromalacia patellae, which is an early form of arthritis, during active service.

3.  The Veteran had chronic symptoms of bilateral knee chondromalacia patellae  during active service. 

4.  The Veteran has had continuous bilateral knee symptoms since service. 

5.  The Veteran currently has degenerative disc disease at L4-L5 and degenerative joint disease of the back.

6.  The Veteran injured his back in service. 

7.  There were no chronic symptoms of the degenerative joint disease of the back during service.

8.  There were no continuous symptoms of degenerative joint disease of the back since service.

9.  Degenerative joint disease of the back did not manifest to a compensable degree within one year of service separation. 

10.  The back disability was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for osteoarthritis of the left knee are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for osteoarthritis of the right knee are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In the June 2011 notice letter sent prior to the initial denial of service connection for bilateral knee disability and back disability, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  

Also, the Veteran underwent a VA medical examination in connection with the appeal in September 2011.  As discussed below, the Board finds the VA medical examination and medical opinion on the etiology of the bilateral knee disability is not adequate; however, for reasons explained below, the Board is granting service connection for the bilateral knee disability and, given this favorable outcome, no further medical nexus examination or medical opinion is needed.  The VA examiner also provided a medical opinion on the back disability.  This medical opinion was based on an accurate medical history, as provided through an interview of the Veteran, and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and current severity of the back disability when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion on the back disability is adequate, and no further medical examination or medical opinion is needed.    

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's current diagnoses include bilateral osteoarthritis of the knees and degenerative joint disease and degenerative disc disease of the lumbar spine.  The Board notes that "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).  Thus, the claimed bilateral osteoarthritis of the knees and degenerative joint disease of the back are both forms of arthritis.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Left and Right Knee Disabilities

As the Board is granting presumptive service connection for the bilateral knee disability based on knee injury and chronic symptoms of bilateral knee arthritis during service, and continuous bilateral knee symptoms since service separation under 38 C.F.R. § 3.303(b), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After a review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the questions of whether the evidence shows a bilateral knee injury during service, chronic symptoms of bilateral knee chondromalacia patellae during service, and continuous bilateral knee symptoms since service separation.  Through his representative in the May 2014 Appellant's Brief, the Veteran has competently reported that he injured his knees during service, and that he has had recurrent knee symptoms since the in-service knee injury.  There is no indication in the record that the account of in-service knee injury and recurrent knee symptoms thereafter is not credible.  Service treatment records show that the Veteran first reported recurrent knee pain which was then diagnosed as chondromalacia in October 1978.  He subsequently sought treatment for recurrent symptoms of chondromalacia in April 1979, July 1979, May 1980, July 1980, and November 1980.  

Bilateral knee chondromalacia patellae, which was diagnosed and treated during service, is an early form of arthritis.  See Dorland's Illustrated Medical Dictionary 352 (32nd ed. 2012) (defining chondromalacia patella as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion).  In September 2011, the Veteran was diagnosed with bilateral osteoarthritis of the knees.  As noted above, when the evidence shows a chronic disease in service, and there are subsequent manifestations of the same disease at any later date, however remote, they are service connected in the absence of intercurrent causes.  Also, the Veteran has credibly reported having recurring symptoms since service, despite the absence of post-service treatment until 2011.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the current diagnosis of bilateral osteoarthritis of the knees is a progression of the bilateral knee chondromalacia patellae diagnosed during service and to which similar bilateral knee symptoms were then attributed.    

The Board is aware of the negative September 2011 VA medical opinion obtained in connection with the appeal; however, the VA examiner inaccurately stated that there was no diagnosis of a chronic condition of the knee in the service treatment records, despite the repeated diagnoses of bilateral knee chondromalacia patellae in the service treatment records.  Consequently, the VA medical opinion is of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the "chronic symptoms in service" and "continuous symptoms since service" criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for bilateral knee osteoarthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Back Disability Analysis

The Veteran contends that he injured the back during service, and that the injury was a result of physical training and running in boots.  The Veteran also contends that he had symptoms of back pain during and since service.  

After a review of the evidence, lay and medical, the Board finds that the Veteran has current disabilities of degenerative disc disease and degenerative joint disease of the lumbar spine.  At the September 2011 VA medical examination, the Veteran was diagnosed with lumbar degenerative disc disease and arthritis.  After having the Veteran undergo magnetic resonance imaging (MRI) of the lumbosacral spine, the VA radiologist noted a loss of disc height at L4-5 and mild degerative change involving both sacroiliac joints. 

The Board finds that there is evidence of back injury and back symptoms in service.  Service treatment records dated in September 1978 and October 1980 note that the Veteran presented with complaints of back pain.  In October 1980, the Veteran was diagnosed with a muscle strain. 

The Board finds that the weight of the evidence is against a finding that chronic symptoms of degenerative joint disease had their onset during service.  With the exception of the two complaints of back pain noted above, the service treatment records are otherwise absent of complaint, finding, diagnosis, or treatment of back problems.  Also, approximately two years after service separation, the Veteran attempted to reenlist and the spine was clinically evaluated as normal at the December 1982 medical examination.  The Veteran also denied having recurrent back pain at that time.  This evidence, which includes both findings and the Veteran's own reported histories, is more contemporaneous to the Veteran's period of service than subsequent reports of history and assertions of onset of symptoms in service. 

The Veteran asserts that the onset of his current back disability occurred during active military service; however, the assertion is inconsistent with, and outweighed by, other more credible evidence in the record.  The Veteran states that at the time of his back injury in service, his doctor mentioned possible surgery, but the Veteran decided to endure the pain rather than have surgery.  This statement is inconsistent with both the lay reports of history and the medical assessments recorded in the service treatment records; the only back injury recorded in the service treatment records is the muscle strain discussed above.  The only other complaint of back pain in the service treatment records is in September 1978, when the Veteran complained of occasional discomfort in the L-5 region.  The service treatment records, which are complete, do not include any reference to possible surgery.  If the Veteran's back problems had been severe enough to warrant discussing the possibility of surgery, it is likely that there would be some reference to surgery in the service treatment records, especially in the context of the Veteran having made specific complaints (pain) and a specific diagnosis (muscle strain) that are not reflective of the need for surgery.

Also, on the December 1982 service Report of Medical History, the Veteran was given the opportunity to report a back problem, but he checked "No" when asked if he then had or had ever had any recurrent back pain.  Significantly, the Veteran did check "Yes" when asked if he then had or had ever had eye trouble, broken bones, and venereal disease.  Given that the Veteran did acknowledge other specific medical problems, including the eye trouble that ultimately rendered him not fit for active duty enlistment in December 1982, the credibility of his account of having a chronic back disability during and since service is lessened.  

Also, as the statements made by the Veteran are more contemporaneous to service than the more recent assertions made during the current claim, the more contemporaneous statements are more likely to describe accurately his physical state at that time, and are deemed of greater probative value than the recent statements in connection with his claim with VA for compensation disability benefits made decades after service.  The Board finds that, given the two complaints of back pain during service without other history, complaint, findings, diagnosis, or treatment for back symptoms, the December 1982 clinical evaluation showing a normal spine, and the Veteran's denial of recurrent back pain in December 1982, the weight of the evidence is against a finding that there were chronic symptoms of degenerative joint disease of the back during service.

The Board next finds the weight of the evidence demonstrates that symptoms of degenerative joint disease were not continuous since service separation in January 1981.  The earliest post-service evidence of a back disability is in 2011, approximately thirty years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that weighs against a finding of continuous symptoms of degenerative joint disease since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Additionally, the evidence does not show that the Veteran's degenerative joint disease manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The earliest evidence of back disability was in 2011, approximately thirty years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Board also finds that the Veteran's recent reports of continuous back pain since service are not credible.  This is because the Veteran's statements made in the context of the current claim and appeal are inconsistent with the more contemporaneous statements made during service.  In this regard, in the December 1982 Service Report of Medical History, the Veteran endorsed that he had never had recurrent back pain.  As between his reports made more contemporaneous to service, where there is no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory, and the reports made in the context of seeking monetary benefits from VA, the Board finds the Veteran's contemporaneous reports made during service to be more probative.  

On the question of nexus between current back disability and service, the Board finds that the weight of the evidence is against finding that the Veteran's back disability is causally related to the in-service injury.  After an interview of the Veteran, review of the claims file, and an examination of the Veteran, the September 2011 VA examiner opined that the Veteran's back disability was less likely than not related to the in-service back injury.  In support of the medical opinion, the VA examiner reasoned that the service treatment records were absent of any chronic back condition, and showed a self-limiting muscle strain of the back in October 1980.  The VA examiner also noted that the December 1982 examination did not identify a back disability and the Veteran did not complain of back pain at the time.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the September 2011 VA medical opinion is of significant probative value.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma is one of many factors that may lead to arthritis is commonly known and, therefore, the Veteran's statements that his diagnosed arthritis of the lumbar spine is related to his in-service back injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  While the Veteran is competent to understand the general principle that trauma may be one factor that may lead to arthritis, as discussed above, the negative VA medical opinion, considered together with the nature of the in-service muscle strain, and approximate three decade lapse of time between service and the Veteran's report of back problems after service, outweighs the Veteran's lay opinion of nexus between currently diagnosed arthritis and service.

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for the back disability; 

consequently, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for left knee osteoarthritis is granted.

Service connection for right knee osteoarthritis is granted.

Service connection for a back disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


